Citation Nr: 1022876	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-08 605	)	DATE
	)
	).

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, for accrued benefits purposes.

2.  Entitlement to service connection for prostate cancer for 
accrued benefits purposes.

3.  Entitlement to service connection for the cause of the 
Veteran's death.

3.  Entitlement to Dependents Educational Assistance, Chapter 
35 benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, COL JCC, Jr., and PI


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service with the U.S. Air Force from 
October 1952 to October 1961, and from October 1962 to 
October 1973.  The Veteran died on March [redacted], 2007; the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Oakland, California, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).

The appellant and two others testified before the undersigned 
Acting Veterans Law Judge at the VARO by videoconference from 
the RO in April 2010; a transcript of the hearing is 
associated with the claims file.  Tr. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).




FINDINGS OF FACT

1.  In October 2006, the Veteran filed claims for service 
connection for diabetes mellitus and prostate cancer; both 
claims remained pending at the time of his death.

2.  Evidence of record at the time of the Veteran's death 
reflected that both diabetes mellitus and prostate cancer 
were diagnosed, in 1994 and 1998 respectively, and subjected 
to ongoing care for some time prior to the Veteran's death.

3.  The Veteran set foot in Vietnam during his Vietnam Era 
service.

4.  The Veteran's diabetes mellitus and prostate cancer were 
due to his presumed exposure to herbicide agents while in 
Vietnam.

5.  The Veteran died on March [redacted], 2007 of metastatic 
adenocarcinoma of the prostate which was of service origin.

6.  Because the Veteran's death was due to service-connected 
disability, the appellant is entitled to Chapter 35 benefits.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus, type II, for 
accrued benefits purposes, is warranted.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1116, 1131, 5101, 5107, 5121 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.1000 
(2009).

2.  Service connection for prostate cancer, for accrued 
benefits purposes, is warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 1131, 5101, 5107, 5121 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.1000 (2009).

3.  A disability incurred in service caused the Veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.312 (2009).

4.  Basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35 is established.  38 C.F.R. §§ 
3.327(b)(2)(iii), 3.340(b), 21.3021(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

II.  Criteria

An accrued benefits claim arises after a Veteran has died.  
Although a Veteran's claim does not survive his death, 
certain individuals may be entitled to accrued benefits under 
certain conditions.  Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).

An individual entitled to accrued benefits may be paid 
periodic monetary benefits to which a Veteran was entitled at 
the time of death under existing ratings or based on evidence 
in the file at the time of his death.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.  In order to support a claim for accrued 
benefits, the Veteran must have had a claim pending for such 
benefits at the time of death or else be entitled to them 
under an existing rating or decision.  38 U.S.C.A. §§ 
5101(a), 5121(a); Jones v. West, 136 F.3d 1296 (Fed. Cir. 
1998).  Applications for accrued benefits must be filed 
within one year after the date of death.  38 U.S.C.A. § 
5121(c).

In this case, the Veteran had filed claims for entitlement to 
service connection for diabetes mellitus and prostate cancer 
in October 2006; these claims were pending at the time of his 
death.  His surviving spouse filed her claim for benefits, to 
include accrued benefits, within a month of the Veteran's 
death.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Presumptive service connection is also available 
to herbicide exposed Veterans for certain listed diseases, 
including prostate cancer and diabetes mellitus, type II, 
when those conditions are manifested to a compensable degree 
at any time after exposure.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307, 3.309(e).

A Veteran who had active service in the Republic of Vietnam 
at any time from January 9, 1962, to May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

To be entitled to the presumption of herbicide exposure, and 
hence presumptive service connection for the diseases 
associated with that exposure, it must be established that 
the Veteran actually served in-country.  See Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008) (a claimant must have been 
present within the land borders of Vietnam at some point in 
the course of his military duty to be entitled to the 
presumption of herbicide exposure under 38 U.S.C. § 
1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).

III. Analysis

A. Accrued Benefits

The Veteran's service personnel records show one year, 10 
months and 11 days overseas duty, to include a tour in 
Thailand.  He was stationed with the 56th Security Police 
Squadron, Nakhon Phanom Royal Thai Air Force Base (RTAFB) 
from August 1970 to May  1971.  

The Veteran alleged that he flew from Washington State in a 
commercial airline on July 1970 and landed in Vietnam, where 
he stayed overnight waiting for a plane to take him to the 
Nakhon Phanom RTAFB.  He said he had done the same on his 
return trip home.  The appellant has reiterated these 
allegations, and states that her husband was scrupulously 
honest.  

At the April 2010 hearing, another former USAF member and 
friend of the late Veteran testified that they had had 
similar experiences flying to and from Thailand.  Tr. at 5.  
He himself had flown from Korea to Vietnam, and then on 
Thailand; the witness had located a copy of his travel orders 
describing this stopover, and had in fact been granted 
presumptive service connection for herbicide related 
disabilities of his own.

The Board finds that the Veteran did set foot in Vietnam on 
two occasions, during flights to and from his duty station in 
Thailand.  The allegations are uncontradicted by the record, 
are consistent with the facts and circumstances of his 
service, and are supported by independent documentary 
evidence showing that stopovers did occur.  Resolving all 
reasonable doubt in favor of the Veteran, he is presumed to 
have been exposed to herbicides.

Therefore, service connection for both diabetes mellitus and 
prostate cancer is warranted for accrued benefits purposes.  
38 C.F.R. § 3.307, 3.309.

B.  Cause of Death

The appellant is also claiming entitlement to service 
connection for the cause of the Veteran's death.  38 U.S.C.A. 
§ 1310.  The cause of a Veteran's death will be considered to 
be due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  

In this case, the Veteran's death certificate shows that the 
primary cause of death was metastatic carcinoma of the 
prostate, for which he is now service connected.  Service 
connection for the cause of his death is in order. 

C.  Chapter 35 Eligibility

For the purposes of educational assistance under Chapter 35, 
the child or surviving spouse of a Veteran will have basic 
eligibility if the Veteran died as a result of a service-
connected disability.  38 U.S.C.A. §§ 3500, 3501, 3510, 3512; 
38 C.F.R. §§ 3.807(a), 21.3020, 21.3021.

In this case, the cause of the Veteran's death has been shown 
to be service-related.  Prostate cancer is presumptively 
service connected, and is the listed cause of the Veteran's 
death.  Accordingly, the Board finds that the appellant has 
met the criteria for eligibility for DEA benefits.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for diabetes mellitus, type II, for 
accrued benefits purposes, is granted.

Service connection for prostate cancer, for accrued benefits 
purposes, is granted.

Service connection for the cause of the Veteran's death is 
granted.

Entitlement to Dependents Educational Assistance, Chapter 35 
benefits is granted.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


